Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 07, 2021

The Court of Appeals hereby passes the following order:

A22D0141. HUBBARD LEE COTTON v. THE STATE.

      After the trial court denied Hubbard Lee Cotton’s motion for an out-of-time
appeal, Cotton requested a free copy of his file and transcript. The trial court denied
the request on March 17, 2021, and Cotton filed an application for discretionary
appeal from this ruling on November 10, 2021. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance with the statute. See Boyle v. State,
190 Ga. App. 734, 734 (380 SE2d 57) (1989). Cotton’s application was filed 238 days
after the trial court’s order and is thus untimely. Accordingly, we lack jurisdiction
over this application for discretionary appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/07/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.